        Case 1:19-cr-00373-PGG Document 114 Filed 01/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                      v.
                                                                No. 19 Cr. 373 (PGG)
 MICHAEL AVENATTI,

                             Defendant.


             NOTICE OF MOTION TO QUASH SUBPOENAS TO TESTIFY

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, non-party

NIKE, Inc. (“Nike”) will move this Court before the Honorable Paul G. Gardephe at the United

States Courthouse, 500 Pearl Street, Courtroom 705, New York, New York 10007, for an Order

quashing Rule 17(c) subpoenas served by Defendant Michael Avenatti on Nike employees John

Slusher, Lynn Merritt, Nico Harrison, Carlton DeBose, and Jamal James.

       Dated: December 31, 2019                   Respectfully submitted,


                                                  S/ Peter M. Skinner
                                                  Peter M. Skinner
                                                  Andrew Z. Michaelson
                                                  David L. Simons
                                                  BOIES SCHILLER FLEXNER LLP
                                                  55 Hudson Yards
                                                  New York, NY 10001
                                                  (t) +1 212 446 2300
                                                  (f) +1 212 446 2380

                                                  Attorneys for NIKE, Inc.
        Case 1:19-cr-00373-PGG Document 114 Filed 01/02/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2019, I caused a true and correct copy of the

foregoing Notice of Motion to Quash to be served by electronic means on all counsel of record in

the above-captioned action.

                                                    S/ Peter M. Skinner
                                                    Peter M. Skinner




                                                   2
